Citation Nr: 1535890	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sterility, to include as secondary to service-connected residuals of chronic, recurrent epididymitis (hereinafter epididymitis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  He had subsequent service in the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  

The Board remanded the instant claim in April 2011 and December 2012 for further development.  


FINDING OF FACT

The competent and credible evidence fails to show that the Veteran's sterility is due to service, or due to, caused by, or aggravated by his service-connected epididymitis.  


CONCLUSION OF LAW

Sterility was not incurred in or aggravated by service, nor is it secondary to service-connected epididymitis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of June 2007 and September 2007 letters sent to the Veteran.  The letters fully addressed all notice elements in these matters.  They informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issue on appeal.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records, and private medical statement with the claims file.  No outstanding evidence has been identified.  

There were VA examinations/opinions presented in July 2007, June 2008, December 2011, and April 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2007 VA examination did not address sterility.  The June 2008 VA opinion addressed sterility, but did not address service connection, secondary to service-connected epididymitis.  The December 2011 VA examination addressed direct service connection, and sterility as due to or caused by service-connected epididymitis.  However, for the examination to be adequate, there were further questions to be explored to discuss aggravation, sperm quality, scarring and deformity which could have occurred in service.  Therefore, a claims file review and April 2013 VA medical opinion was provided.  It was noted that the VA Medical Center (VAMC), Minneapolis, did not have an infertility clinic and that they did not fee basis out remand requests.  Therefore, the opinion was made by an expert in urology, who reviewed the complete claims file.  The opinion was adequate, as it was  predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

It is important to note that attempts were made to obtain records from the Veteran's private physician, T.N., MD, who according to the Veteran, had performed an infertility work-up.  The Veteran attempted to obtain the records and was told by his physician that they were stored in a warehouse, and that he would attempt to obtain them.  Dr. T.N. did not respond to the Veteran's several attempts to obtain those records.  The Veteran then requested that VA attempt to obtain the records and he signed an authorized release of information form so that VA could attempt to obtain the records. VA contacted the physician on several occasions, to no avail.  It has been determined by VA that all attempts to obtain these records have been made by the Veteran and VA, and any other attempts to obtain these records would be futile.   

The Veteran was offered a Board hearing in connection with this claim and he declined.   

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection 

The Veteran asserts that he is sterile as a result of epididymitis he had in service.  He asserts that he had scarring as a result of epididymitis, which is service-connected, and as a result, it has prevented him from producing sperm.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(a) (2015); see also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2015). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2015).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are devoid of findings, treatment, or diagnosis for sterility.  While in service, the Veteran was treated in August 1970 for epididymitis, with possible prostate infection.  He was treated with Ampicillin, ice packs, support, 24 hours quarters, 3 days light duty, and told to return in 3 to 4 days for evaluation.  In September 1970, he returned for evaluation.  No medical report or treatment plan was documented in the record.  

In September 1971, the Veteran underwent a service separation examination. Examination of the genitourinary system was normal.  

After service, the Veteran underwent a July 2007 VA examination.  The Veteran made complaints referable to his testicles which gave him no problems.  He stated while in service, he had problems with his testicles.  In July 1970, he was diagnosed with epididymitis of the right testicle and was given antibiotics.  He was at Ft. Belvoir at the time.  He was sent to Vietnam where it got better, then it worsened with another relapse.  During the examination, the Veteran told the examiner that he was married, had no children for a long while, and then finally had one.  He stated that he was checked by a physician at United Hospitals in St. Paul, Minnesota, who told him that his sperm count was extremely low.  He has had no children since the first time.  He stated that he was told "scar tissue had plugged his sperm outlet."  He stated that he had prostate problems in the past but that his prostate at the time of the examination was normal as he had just had an examination.  

Physical examination of the Veteran's testicles revealed no pain,.  The examiner stated they felt essentially normal.  There were no inguinal hernias present.  A rectal examination was not performed because the Veteran stated he had just had one and according to the examiner, he gave the impression that he really did not want to do that examination.  The diagnosis was epididymitis, chronic, recurrent, with no residual at the time of examination.  

In June 2008, a VA medical opinion was rendered.  Review of the medical literature by the examiner produced the following:  Male factors account for 23 percent of the problems with infertility of couples.  Of the male factors, only 10 to 20 percent are due to post testicular defects in transportation.  In order for infection to contribute to the tubular damage, the infection would need to impact on both testicles and be a significant infection.  The Veteran contended that a delay in scarring accounted for his sterility.  According to the examiner, this was inconsistent with medical facts.  Scarring occurs with active infection and inflammation.  Once the inflammation resolves, the scarring will contract over several months and the process will stop.  Therefore, by four months after the infection, the scarring process would reasonably be completed.  In light of the aforementioned, and in light of the fact that the Veteran fathered one child, which means the tube was patent enough to allow adequate amounts of sperm through to father a child, the examiner opined it was more likely than not that the Veteran's claimed sterility was not related to the infection the Veteran experienced while in service.  

Pursuant to the Board's November 2011 remand, the Veteran underwent a VA examination in December 2011.  The claims folder was reviewed.  The Veteran reported that he was treated for multiple cases of epididymitis while on active duty.  He stated that he was treated with antibiotics on two occasions while at Fort Belvoir.  He had a child in 1974 after service.  He reported he had one episode of epididymitis after this.  He remarried in 1990 and was not able to have children.  He stated he saw a doctor who told him that his tubes were scarred.  He reported that the physician stated that there was a possibility of surgery, but he did not want to do this.  He reported that he ejaculates and is capable of getting an erection.  He did not report any history of prostatitis.  He denied any sexually transmitted diseases.  According to the examiner, it did not appear that the Veteran ever had a complete infertility workup performed.  He did have a sperm count performed, but the doctor who performed that sperm count stated that those records were in a warehouse and that he had not been able to access the records.  Medical records indicated that he had epididymitis in 1970 and fathered a child in 1974.  If epididymitis caused scaring tissue preventing viable sperm count, according to the examiner, it would have been expected to have been a problem in 1974 as well.  

An April 2011 physical examination showed his RSH was 3.39 and free T4 was 1.0.  His PSA was 1.03.  His only medication was Lipitor for hyperlipidemia.  

Physical examination showed the Veteran had bilateral descended testicles that were non tender.  He was uncircumcised.  His prostate was smooth, nontender, and of normal size.  It was noted that the Minneapolis VA Medical Center does not have a fertility clinic.  The Veteran stated he would go to his private doctor to have a sperm count done and send to VA the results.  

Allina Hospitals and Clinics performed andrology partial semen analysis.  The interpretation was that there was no sperm observed in the semen sample, with a high speed centrifugation.  The sample was from toes positive.  Epithelial cells were present in the sample.  No sperm was seen.  The VA diagnosis was azoospermia.  The examiner opined it was less likely as not that the Veteran's azoospermia was caused by or is the result of military service or epididymitis episodes that occurred while he was on active duty.  The examiner's rationale was that the Veteran fathered a child after his episodes of epididymitis.  He did produce semen; therefore, seminal vesicles were patent.  According to the examiner, there are multiple etiologies of azoospermia and the Veteran has never undergone a complete medical evaluation for this condition.  

Pursuant to the Board's December 2012 remand, further VA medical opinion was rendered in April 2013 in connection with this claim.  The Veteran did not undergo VA examination as the St. Paul, Minnesota, VAMC does not have an infertility clinic, and according to a note to the record, the VAMC cannot fee basis out remand requests.  Several questions were asked in the remand request, and they were answered by an expert in urology after a thorough review of the claims folder.  The examiner reported that the record showed a single episode of epididymitis in service with antibiotic treatment.  The Veteran reported he fathered a child in 1974 after service and had one episode of epididymitis thereafter.  In 1990, he remarried and failed to conceive a child in this marriage, beginning in 1990.  In 1990, according to the Veteran, the Veteran's physician informed him of tubal scarring which could be addressed via surgery; the Veteran declined surgery.  The questions presented were: 

(1) what are the likely causes of infertility in this case?  The examiner opined that the most likely causes of infertility are systemic, but are not due to epididymitis caused in service.  The rationale for this opinion was that STRs document a clinical note in September 1970 for treatment of epididymitis.  No recurrent episodes are documented in the STRs.  No further mention of testicular pain or epididymitis symptoms are noted after this date.  STRs document a discharge examination in September 1971 as normal throughout to include genital and testicular examination.  

(2) Does the Veteran produce sperm that are properly ejaculated?  The Veteran does not produce sperm.  He does not produce sperm that is properly ejaculated.  Semen analysis shows azoospermia in 2011 documented in a December 2011 VA examination report.  

(3) Might scarring in pertinent anatomical parts or other deformity have occurred in service as a result of epididymitis or its treatment, or other cause, but progressed after service, so that the Veteran could have fathered a child in 1974 but cannot currently as a result of scarring or deformity that began in service?  The examiner's opinion was that scarring or deformity due to epididymitis or its treatment or its progression post-service did not cause the current azoospermia and resultant infertility condition.  The rationale was that documented azoospermia (see December 2011 VA examination) has appeared more than 40 years after the Veteran fathered a biological child.   This lack of temporality does not allow a nexus to provide causality to this claim.  

(4) Was sperm quality impacted by epididymitis infections in service, and then degraded to the point of current infertility?  According to the examiner, the sperm quality was not impacted by epididymitis in service and/or degraded to current infertility.  The rationale was that this claim is not supported by the weight of the medical literature.  There is also a lack of temporality required for a nexus to support causality.  The examiner stated that the Veteran has infertility.  The diagnoses are epididymitis, resolved, and azoospermia.  Infertility is not related to epididymitis or otherwise causally related to active duty service.  The Veteran's sterility was not caused or aggravated by epididymitis.  The rationale was that the Veteran was treated for epididymitis once during active service.  His discharge physical showed a normal genitourinary and testicular examination.  He fathered a child after service in 1974.  His semen analysis in 2012 showed azoospermia.  This 40 year gap between the claimed condition and the single episode of epididymitis (resolved) in service does not provide temporality for probative evidence to allow a nexus between the claimed infertility condition and the service epididymitis.  The opinion was rendered by a urological surgeon.  

Service treatment records are devoid of findings, treatment, or diagnosis for sterility.  Indeed, the Veteran reports that his sterility had its onset after service, although he is only able to indicate that it was sometime around 1990.  In fact, he has stated, in pertinent part, that he fathered a child in 1974, three years after service.   His sterility, which he attributes knowledge of in 1990, is nearly 20 years post service, according to his knowledge of onset.  There is no evidence establishing an etiological link between the Veteran's active service and his sterility.  Entitlement to service connection for sterility on a direct basis (38 C.F.R. § 3.303) is, therefore, not warranted.  

The Veteran does not argue the contrary.  Rather, he asserts that he has sterility due to his service-connected epididymitis.  

In order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra.  

With respect to Wallin element (1), the record is clear that the Veteran has azoospermia.  As to Wallin element (2), the Veteran does have service-connected epididymitis.  The Veteran claims that his epididymitis is the cause of his azoospermia.  

However, as to Wallin element (3), the preponderance of the evidence is against a finding that the Veteran's azoospermia or sterility is related to a service-connected disability.  Although it is not clear from the record when he was exactly diagnosed with azoospermia, it is clear he claims that it was in the 1990's, many years after service discharge.  The Veteran has claimed that he was informed by his private physician that his recurrent epididymitis has blocked his ability to produce sperm, thus, rendering him sterile.  The Veteran has been unable to provide VA with medical evidence of this assertion from his private physician or any other source, nor has medical evidence of recurrent epididymitis after service been presented.  Moreover, the STRs only show that the Veteran was treated for epididymitis on one occasion in service, he had a normal genitourinary examination on discharge from service in 1971, and he was able to father a child thereafter, in 1974.  In 2012, the Veteran presented evidence showing he was sterile.  However, the evidence presented by the Veteran did not show a correlation between his service-connected epididymitis and his diagnosed azoospermia.  

A VA medical opinion presented in April 2013 answered several questions regarding the Veteran's sterility.  This opinion, with rationale, stated that the Veteran's sterility was systemic.  The examiner also indicated that there was evidence of epididymitis on only one occasion in service, it resolved, he fathered a child in 1974, and he presented evidence of azoospermia in 2012, 40 years after his episode of epididymitis in service.  There is no evidence showing that the Veteran's service-connected epididymitis caused, aggravated, or degraded any sperm, rendering the Veteran sterile.  The Veteran's epididymitis, according to the examiner, does not provide temporality for probative evidence to allow for a nexus between the claimed infertility condition and the service-connected epididymitis.  

In light of these findings, the examiner opined that it is less likely as not that the Veteran's sterility was caused by, a result of, secondary to, proximately due to or aggravated by his service-connected epididymitis.   

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).   

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Although the Veteran is competent to report that he noticed/observed/experienced symptoms related to sterility in connection with his service-connected epididymitis, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465.   

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his sterility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because azoospermia is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his azoospermia/sterility are found to lack competency.  

The Veteran's lay opinion is outweighed by the VA's April 2013 professional medical opinion.  The examiner reviewed the entirety of the record, and provided a rationale for the negative findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Veteran only provided his own personal opinion, not backed by any medical findings, or rationale for his opinion.  

Clearly, the medical opinion of a physician outweighs that of the Veteran as to the etiology of his azoospermia/sterility.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached). 

Thus, as a nexus between the Veteran's claimed azoospermia/sterility and his service-connected epididymitis has not been established, either through medical evidence or the Veteran's statements, Wallin element (3), medical nexus, has not been satisfied, and the claim fails on this basis.   

For the foregoing reasons, service connection for sterility con a direct basis and claimed as secondary to service-connected epididymitis, is denied.  


ORDER

Service connection for sterility, to include as secondary to service-connected epididymitis, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


